285 S.W.3d 427 (2009)
STATE of Missouri, Respondent,
v.
John WILLIAMS, Appellant.
No. ED 91248.
Missouri Court of Appeals, Eastern District, Division Two.
June 16, 2009.
William J. Swift, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Jayne T. Woods, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
John Williams appeals from the judgment entered upon the jury's verdict convicting him of three counts of first-degree statutory sodomy, Section 566.062, RSMo 2000; one count of attempted first-degree statutory sodomy, Section 566.062, RSMo 2000; one count of first-degree child molestation, Section 566.067, RSMo 2000; one count of sexual misconduct involving a child (indecent exposure), Section 566.083, RSMo 2000; and one count of attempted victim tampering, Section 575.270, RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b). We deny all pending motions.